WELLS, Judge.
By his first assignment of error, defendant contends that Judge Peel’s order denying defendant’s motion to suppress was a nullity. We agree. The order was signed after the session at which the motion was heard was closed, and it was signed outside of the district and outside of the county in which defendant was being tried. Under these circumstances, Judge Peel was without authority to enter the disputed order. See State v. Saults, 299 N.C. 319, 261 S.E. 2d 839 (1980); State v. Ray, 97 N.C. 510, 1 S.E. 876 (1887); 8 N.C. Index 3d, Judgments, § 2.1.
Judge Peel’s order being a nullity, defendant was entitled to have his motion to suppress heard before trial, G.S. 15A-977, and it was error for Judge Strickland to decline to hear defendant’s motion when it was renewed before him.
Since there must be a new trial, we deem it inappropriate to address defendant’s other assignments of error.
New trial.
Judges Vaughn and Webb concur.